Dell Aquila v Rubio (2019 NY Slip Op 02678)





Dell Aquila v Rubio


2019 NY Slip Op 02678


Decided on April 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2017-00715
 (Index No. 33561/12)

[*1]Carmine Dell Aquila, appellant, 
vThomas Rubio, administrator of the estate of Rubio, et al., respondents, et al., defendant.


Westerman Ball Ederer Miller Zucker & Sharfstein, LLP, Uniondale, NY (Philip J. Campisi, Jr., and Greg S. Zucker of counsel), for appellant.
Steven G. Legum, Mineola, NY (Gina Biasi of counsel), for respondents.

DECISION & ORDER
In an action to recover on promissory notes, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Elizabeth H. Emerson, J.), dated November 21, 2016. The order, insofar as appealed from, denied that branch of the plaintiff's motion which was for leave to renew those branches of his prior motion which were to vacate a temporary restraining order dated October 26, 2012, and, thereupon, to direct the release of the shares of Joseph O. Rubio in Smithtown Nissan, Inc., to the plaintiff, which had been denied in an order of the same court dated May 2, 2016, and, in effect, upon reargument, adhered to so much of its determination in the order dated May 2, 2016, as denied those branches of the plaintiff's prior motion.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination of the companion appeal (see Dell Aquila v Rubio, ___ AD3d ___ [Appellate Division Docket No. 2016-05201; decided herewith]).
AUSTIN, J.P., ROMAN, MILLER and BRATHWAITE NELSON, JJ., concur.

2017-00715	DECISION & ORDER ON MOTION
Carmine Dell Aquila, appellant, v Thomas Rubio,
administrator of the estate of Rubio, et al.,
respondents, et al., defendant.
(Index No. 33561/12)

Motion by the respondents to dismiss stated portions of an appeal from an order of the Supreme Court, Suffolk County, dated November 21, 2016, on the ground that no appeal lies from an order denying reargument.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion is denied.
AUSTIN, J.P., ROMAN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court